Name: Commission Regulation (EC) No 654/98 of 23 March 1998 fixing the agricultural conversion rates
 Type: Regulation
 Subject Matter: agricultural policy;  economic structure
 Date Published: nan

 EN Official Journal of the European Communities24. 3. 98 L 88/45 COMMISSION REGULATION (EC) No 654/98 of 23 March 1998 fixing the agricultural conversion rates THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (1), as last amended by Regu- lation (EC) No 150/95 (2), and in particular Article 3 (1) thereof, Whereas the agricultural conversion rates were fixed by Commission Regulation (EC) No 589/98 (3), as amended by Regulation (EC) No 600/98 (4); Whereas Article 4 of Regulation (EEC) No 3813/92 provides that, subject to confirmation periods being trig- gered, the agricultural conversion rate for a currency is to be adjusted where the monetary gap between it and the representative market rate exceeds certain levels; Whereas the representative market rates are determined on the basis of basic reference periods or, where ap- plicable, confirmation periods, established in accordance with Article 2 of Commission Regulation (EEC) No 1068/ 93 of 30 April 1993 on detailed rules for determining and applying the agricultural conversion rates (5), as last amended by Regulation (EC) No 1482/96 (6); whereas paragraph 2 of that Article provides that, in cases where the absolute value of the difference between the monetary gaps in two Member States, calculated from the average of the ecu rates for three consecutive quotation days, exceeds six points, the representative market rates are to be adjusted on the basis of the three quotation days in ques- tion; Whereas, as a consequence of the exchange rates recorded from 14 to 23 March 1998, it is necessary to fix a new agricultural conversion rate for the Danish krona, the Greek drachma, the Portuguese escudo, the Dutch guilder and the Spanish peseta; Whereas Article 15 (2) of Regulation (EEC) No 1068/93 provides that an agricultural conversion rate fixed in advance is to be adjusted if the gap between that rate and the agricultural conversion rate in force at the time of the operative event applicable for the amount concerned exceeds four points; whereas, in that event, the agricul- tural conversion rate fixed in advance is brought more closely into line with the rate in force, up to the level of a gap of four points with that rate; whereas the rate which replaces the agricultural conversion rate fixed in advance should be specified, HAS ADOPTED THIS REGULATION: Article 1 The agricultural conversion rates are fixed in Annex I hereto. Article 2 In the case referred to in Article 15 (2) of Regulation (EEC) No 1068/93, the agricultural conversion rate fixed in advance shall be replaced by the ecu rate for the currency concerned, shown in Annex II: Ã¯ £ § Table A, where the latter rate is higher than the rate fixed in advance, Ã¯ £ § Table B, where the latter rate is lower than the rate fixed in advance. Article 3 The amended Regulation (EC) No 589/98 is hereby repealed. Article 4 This Regulation shall enter into force on 24 March 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 March 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 387, 31. 12. 1992, p. 1. (2) OJ L 22, 31. 1. 1995, p. 1. (3) OJ L 77, 14. 3. 1998, p. 26. (4) OJ L 79, 17. 3. 1998, p. 19. (5) OJ L 108, 1. 5. 1993, p. 106. (6) OJ L 188, 27. 7. 1996, p. 22. EN Official Journal of the European Communities 24. 3. 98L 88/46 ANNEX I Agricultural conversion rates ECU 1= 40,9321 Belgian and Luxembourg francs 7,55234 Danish kroner 1,98243 German marks 349,703 Greek drachmas 202,764 Portuguese escudos 6,68769 French francs 6,02811 Finnish marks 2,23286 Dutch guilders 0,796521 Irish punt 1 973,93 Italian lire 13,9485 Austrian schillings 167,997 Spanish pesetas 8,79309 Swedish kroner 0,695735 Pound sterling ANNEX II Agricultural conversion rates fixed in advance and adjusted Table A Table B ECU 1 = 39,3578 Belgian and Luxembourg francs ECU 1 = 42,6376 Belgian and Luxembourg francs 7,26187 Danish kroner 7,86702 Danish kroner 1,90618 German marks 2,06503 German marks 336,253 Greek drachmas 364,274 Greek drachmas 194,965 Portuguese escudos 211,213 Portuguese escudos 6,43047 French francs 6,96634 French francs 5,79626 Finnish marks 6,27928 Finnish marks 2,14698 Dutch guilders 2,32590 Dutch guilders 0,765886 Irish punt 0,829709 Irish punt 1 898,01 Italian lire 2 056,18 Italian lire 13,4120 Austrian schillings 14,5297 Austrian schillings 161,536 Spanish pesetas 174,997 Spanish pesetas 8,45489 Swedish kroner 9,15947 Swedish kroner 0,668976 Pound sterling 0,724724 Pound sterling